Citation Nr: 1814028	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a prostate disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for residuals of ischemic stroke.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for left knee arthritis.

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

9.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Appellant served on active duty for training from October 1986 to March 1987 and had subsequent service in the Reserve and National Guard.  

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Maintenance Center (PMC) in Milwaukee, Wisconsin.  

In April 2012, the Board remanded the case so that a videoconference hearing could be scheduled.  In May 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  

In March 2016, the Board, in pertinent part, remanded this case.  In December 2016, the RO denied service connection for bilateral hearing loss and the Appellant appealed that determination.  

The issue of entitlement to service connection for bilateral hearing loss is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Bilateral hearing impairment was not manifest during service or within one year of service and is not otherwise attributable to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Appellant was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Appellant has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, sensorineural hearing loss, will be presumed to have been incurred in or aggravated by service if manifested to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Appellant's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  

A July 1986 inservice audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
5
LEFT
5
5
5
0
10

On a January 2003 inservice audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
0
LEFT
5
0
0
0
5

Mild high frequency hearing loss of the right ear was noted at 6000 Hertz (30 decibels), but it was noted on that examination that the Appellant's frequencies did not exceed limits (noted to be 35 decibels).  In any event, hearing loss per 38 C.F.R. § 3.385 was not shown.

On an April 2004 inservice audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
15
10
LEFT
15
5
0
0
5

Post-service, the Appellant was afforded VA audiological in December 2016.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
20
LEFT
20
15
15
15
10

The Speech Discrimination Score (Maryland CNC word list) in the right ear was 96 and in the left ear was 94. Hearing in the left ear was entirely within normal limits and in the right ear, the Appellant had sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies).  The examiner noted that the Appellant did not meet the criteria for hearing loss per VA guidelines.  The audiogram did not show hearing loss in either ear per 38 C.F.R. § 3.385.

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

The Board has considered the Appellant's own opinion that he has hearing loss which meets the criteria.  However, as a lay person in the field of medicine, his opinion is outweighed by the VA medical opinion based on the current audiogram of record.  The Appellant is competent to report that he has hearing loss, but is not qualified to state his exact Hertz levels.  The audiologist is so qualified.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).

Moreover, with regard to the both ears, the Appellant has never had, during service, or at the current time, hearing loss disability as contemplated by 38 C.F.R. § 3.385.  Although some level of hearing loss was shown, the Court has stated that the 38 C.F.R. § 3.385 "prescribes the level at which a hearing loss becomes a disability for purposes of entitlement to VA compensation.... [N]ot every change in hearing should be service connected."  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Therefore, the Board finds that in considering the most probative evidence of record, hearing loss of either ear was not shown during service or within one year of discharge.  The Appellant does not have current bilateral hearing loss under 38 C.F.R. § 3.385.  The Appellant's hearing impairment in either ear is not attributable to service.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Appellant's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

As noted, the Appellant contends that the claimed disorders remaining on appeal began during his periods of service or are otherwise related to same.  At the Board hearing, he testified that he had active service in October and November 2004 when he was called up as a recruiter.  He further testified that he was released early for medical reasons (stroke).  

As noted in the Board's prior remand, a March 2004 Recommendation for Administrative Separation shows the appellant enlisted in the Navy Reserve in February 2003 with an EOS [end of obligated service] of February 2006.  At that time, total active service was listed as "0 year, 0 months, 0 days" and inactive service of "8 years, 1 month, 23 days".  Administrative remarks show he was discharged in November 2003 with a general discharge (under honorable conditions).  The reason for discharge was unsatisfactory performance in the Ready Reserve.  A NGB Form 22, Report of Separation and Record of Service, shows he enlisted in the National Guard in September 2004 and was discharged in June 2005, again receiving a general discharge (under honorable conditions) for unsatisfactory participation.  

The Appellant asserts that he served on "active duty" during his National Guard service.  An October 2004 Order shows the Appellant was ordered to active duty for special work (ADSW).  The authority is listed as 38 U.S.C. § 502(f).  The Board previously noted that the dates of service are unclear as there are two orders both dated October 26, 2004.  One shows the period of ADSW from October 25, 2004 to an unidentified date in September 2005.  The other shows the period of service from October 25, 2004 to November 26, 2004.  

The service records do not show the Appellant was discharged due to medical disability as claimed; however, the record contains a July 2008 letter from the Defense Finance and Accounting Service (DFAS) showing he received Special Separation Pay.  The date of payment was in January 2007 and the type was listed as "Disability Severance Pay (Code 71)".  

The Board noted that the nature of the National Guard service is unclear.  That is, as it stands, the Board is unable to determine the dates of ADSW or whether it constitutes active duty for training or active duty as claimed.  Further, it is unclear whether the Appellant was discharged due to disability, and if so, for what disability.  Thus, the Board remanded this case so that the AOJ could obtain and verify this information.  

On remand, the AOJ undertook efforts to satisfy the Board's remand instructions.  However, as noted by the Appellant's representative, it is unclear at best if there was any resolution as none was cited in the supplemental statement of the case or is otherwise clear in the record.  The representative maintains that the NGB Forms 23B show that the Appellant served 24 days between October 25, 2004 and November 26, 2004 which qualify as active duty for training.  In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  The AOJ must specifically indicate whether the Appellant's service in the National Guard was active duty for training or inactive duty training (including between October 25, 2004 and November 26, 2004) and whether he was discharged for medical disability and if so, what disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service departments to (a) verify the dates the Appellant served on ADSW during his period of National Guard service; (b) verify whether this service was active duty for training or active service; and (c) determine whether the Appellant was discharged for medical disability and if so, what disability.  

2.  The AOJ should specifically indicate if the Appellant's service in the National Guard was active duty for training or inactive duty training (including between October 25, 2004 and November 26, 2004).

3.  Once the Appellant's service has been verified, if appropriate, the Appellant should be afforded VA examinations.  

4.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the Appellant and his attorney should be provided a supplemental statement of the,  case.  An appropriate period of time should be given for response.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


